           Case 1:19-cr-01631-KWR Document 145 Filed 09/11/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                           19-CR-1631 KWR

JOHNATHAN CRAFT, a.k.a.
“Jonathan Craft,” a.k.a., “YN,”
a.k.a. “Wayan,”

               Defendant.


                 UNOPPOSED MOTION TO EXTEND DEADLINE TO RESPOND

       COMES NOW, the defendant Johnathan Craft, by and through his counsel of record,

Marshall J. Ray, and hereby moves this Court to enter an Order extending the deadline to file his

response to the Government’s Notice of Intent and Motion To Introduce Evidence Of Coconspirator

Statements Pursuant To FRE 801(d)(2)(E) [Doc. 134].        As grounds therefore Defendant states as

follows:

       1. On August 28, 2020 the Government filed a Notice of Intent And Motion To Introduce

            Evidence Of Coconspirator Statements Pursuant To FRE 801(d)(2)(E). [Doc. 134]

       2. Pursuant to an Unopposed Motion To Extend Deadlines For Filing Motions, which was

            filed by the Government and not opposed by the defense, the deadline to respond to

            motions was extended to September 11, 2020. [Doc. 133]

       3. Defense counsel has been diligently working to respond to the Government’s motion but

            needs additional time to file a response and respectfully requests an extension of three

            days to September 14th, 2020 to file his response.




                                                  1
        Case 1:19-cr-01631-KWR Document 145 Filed 09/11/20 Page 2 of 2



       4. This short extension will not cause any undue delay or prejudice to any of the parties in

           this matter.

       5. Assistant United States Attorney Letitia Simms does not oppose the relief sought in this

           motion.

       WHEREFORE, for the foregoing reasons, Mr. Craft respectfully moves this Court for an

extension of time to respond to the Government’s Notice of Intent And Motion To Introduce

Evidence Of Coconspirator Statements Pursuant To FRE 801(d)(2)(E) up to and including

September 14, 2020.



                                     Respectfully Submitted,


                                     LAW OFFICES OF MARSHALL J. RAY, LLC

                                     /s/ Marshall J. Ray
                                     Marshall J. Ray
                                     201 Twelfth St. NW
                                     Albuquerque, NM 87102
                                     (505) 312-7598

                                     Attorney for Defendant Johnathan Craft



                                CERTIFICATE OF SERVICE

     I hereby certify that on the 11th day of September 2020, I filed the foregoing pleading via
CM-ECF, causing all registered parties to be served.

/s/ Marshall J. Ray
Marshall J. Ray




                                                2
